Citation Nr: 1020850	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for tendonitis of the 
right elbow, claimed as right elbow condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from August 2001 to July 
2005.

This case initially came before the Board of Veterans' 
Appeals (Board) from a June 2007 rating decision of the RO.  

In an August 2009 rating decision, the RO granted the Veteran 
service connection for sleep apnea and assigned an evaluation 
of 50 percent, effective July 31, 2005.

The issue of entitlement to service connection for tendonitis 
of the right elbow is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is shown to have presented credible 
assertions of having had hemorrhoids in service.

3.  The currently demonstrated hemorrhoids are shown as 
likely as not to have had their clinical onset during the 
Veteran's period of active service.  

4.  The Veteran is shown to have had symptoms of depression 
in service.  

5.  The currently demonstrated major depressive disorder is 
shown as likely as not to have had its clinical onset during 
the Veteran's period of active service.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
hemorrhoids are due to disease or injury that was incurred in 
active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
major depressive disorder is due to disease or injury that 
was incurred in active duty.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service Connection for Hemorrhoids

The Veteran filed his claim in June 2006, less than one year 
after his separation from service, contending that his 
current hemorrhoids are related to his period of active 
service.

During a November 2006 VA examination, the Veteran reported 
that he first noticed hemorrhoids while on active duty in 
2004.  He indicated that treatment consisted of topical 
suppositories and creams and that hemorrhoids continue to 
bother him.  He reported thrombosis, swelling and pain every 
month or two.  He indicated that he uses "Preparation H" 
and the duration of the condition still arises from a week to 
several weeks.  He indicated that he performs hot sitz baths 
during episodes of severe pain.  Bleeding was noted every two 
to three months lasting for two days.  He further reported 
not being aware of any anemia and no transfusion.  He also 
indicated that during episodes of thrombosis or acute 
inflammation, he is unable to sit, stand, bend or walk 
without pain at work and at home.  Finally, he reported that 
his condition only affected him during acute episodes.

The VA examiner noted that there were no service medical 
records available in the claims file.  On physical 
examination, the VA examiner noted an anal skin tag, a 
remnant of an external hemorrhoid at ten o'clock.  This was 
still slightly tender, no masses were felt on the rectal 
vault and yellow stools were negative for blood on 
hemoculture.  The VA examiner diagnosed the Veteran with 
external hemorrhoids with intermittent symptoms.

In a February 2007 formal finding, the RO found that the 
Veteran's service medical records were unavailable for 
review.  The RO indicated that all procedures to obtain the 
records for the Veteran had been correctly followed.  
Moreover, the RO indicated that all efforts to obtain the 
needed information had been exhausted and that further 
attempts were futile.

The Board notes that efforts have been made to locate 
additional service medical records.  It is clear that further 
efforts to obtain service medical records would be futile.  
Accordingly, the Board will proceed with appellate review, 
mindful that when a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

Significantly, the Board finds that the Veteran applied for 
compensation benefits for hemorrhoids shortly after service.  
Thus, his current assertions of having hemorrhoids since 
service are found to be credible.  Moreover the Veteran is 
found to be competent to report his symptoms.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay evidence in the form of statements or testimony 
by a claimant is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation. 
Layno v. Brown, 6 Vet. App.465, 469 (1994); Savage, 10 Vet. 
App. 488, 495-98. 

While lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical diagnosis or medical opinion 
linking a disability to service.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Veteran is found to be credible and competent as a lay 
person to report his symptomatology.  He has a current 
diagnosis of hemorrhoids, and has credibly reported symptoms 
of thrombosis, swelling and pain every month or two; and that 
during episodes of thrombosis or acute inflammation, he is 
unable to sit, stand, bend or walk without pain at work and 
at home.  He has credibly indicated that treatment during 
service since 2004 consisted of topical suppositories and 
creams and that currently he is using Preparation H.  Hence 
the current hemorrhoids are shown as likely as not to have 
had their clinical onset during the Veteran's period of 
active service

In resolving all reasonable doubt in favor of the Veteran, 
service connection for the hemorrhoids is warranted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service connection for Depression

The Veteran filed his claim in June 2006, less than one year 
after his separation from service, contending that his 
current depression is related to his period of active 
service.

The Veteran's DD Form 214 indicates that he served as a radio 
frequency equipment operation and was awarded inter alia a 
sea service deployment ribbon and an enlisted submarine 
breast insignia.  It was further noted on his DD Form 214 
that the right to file a claim with VA for compensations, 
pension, or hospitalization had been explained to the Veteran 
and that he had signed a statement that he did not desire to 
submit a claim at that time.

During a July 2004 private outpatient sleep consultation from 
Gold Coast Pulmonary and Sleep Associates LLC., P.J.L., D.O., 
noted that the Veteran's psychiatric history included 
possible depression which he thought may be in fact sleep 
deprivation due to sleep apnea.

During a February 2005 private treatment note from Gold Coast 
Pulmonary and Sleep Associates LLC., the treating physician 
noted that the Veteran was being prescribed Effexor for 
depression.

During a November 2006 VA psychiatric examination, the 
Veteran reported that he was hospitalized in a private 
inpatient psychiatry ward in June 2005 for attempted suicide 
and that he was again hospitalized in August 2005 for 
suicidal thinking.  He reported that he was in treatment with 
a psychiatrist and a psychologist while on active duty from 
the summer of 2004 until the summer of 2005 when he was 
discharged from the military.  He described varying symptoms 
of depression, and that sometimes he experiences significant 
depression several times a day while at other times the 
symptoms may not occur for several weeks.  Since discharge, 
the Veteran has reported having had three different jobs and 
that he was currently employed.  He indicated that at times 
he called in sick due to his depression.  Finally, he 
reported that past medication and talk therapy treatment have 
been ineffective.

The VA examiner noted a strong family history of depression 
and indicated that the Veteran does exhibit signs and 
symptoms consistent with recurrent major depressive disorder.  
He further noted that other than emerging during the time he 
was in military service, there does not appear to be any 
causative relationship between the Veteran's service and his 
depression.  The VA examiner noted that the Veteran's 
existing major depressive disorder was not felt to be related 
to or caused by military service.

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000). 

Medical examinations for compensation and pension purposes, 
conducted without contemporaneous review of the veteran's 
claims file, are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The November 2006 VA psychological examiner did not mention 
whether he reviewed the Veteran's claims file.  Moreover, the 
VA examiner failed to discuss the effect that the service as 
a submariner may have had on him or the in-service evidence 
of depression provided in the July 2004 and February 2005 
private treatment records from Gold Coast Pulmonary and Sleep 
Associates LLC.  The Board notes that the Veteran's service 
medical records are not available for review.  Hence, the 
Board finds the November 2006 VA examiners opinion not 
probative.

The Board finds that the Veteran applied for compensation 
benefits for depression shortly after service.  Thus, his 
current assertions of having depression since service are 
found to be credible.  Moreover the Veteran is found to be 
competent to report his symptoms of depression.  As discussed 
above, the Veteran is competent to testify in regard to the 
onset and continuity of symptomatology.

In light of the fact that the Veteran served as a submariner, 
his DD Form 214 suggests that the Veteran may have filed a 
claim during service, no service medical records are 
available, he filed his claim less than one year after his 
separation from service, the July 2004 private outpatient 
sleep consultation noted that his psychiatric history 
included possible depression; a February 2005 private 
treatment note indicated that the Veteran was being 
prescribed Effexor for depression; he credibly reported that 
he was hospitalized in a private inpatient psychiatry ward in 
June 2005 for attempted suicide and that he was again 
hospitalized in August 2005 for suicidal thinking; he 
credibly described varying symptoms of depression, and that 
sometimes he experiences significant depression several times 
a day while at other times the symptoms may not occur for 
several weeks; that the November 2006 VA examiners diagnosed 
the Veteran with major depressive disorder; and that the VA 
examiner's opinion is found not probative, the current 
depression is shown as likely as not to have had its clinical 
onset during the Veteran's period of active service.

In resolving all reasonable doubt in favor of the Veteran, 
service connection for depression is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for depression is granted.


REMAND

The Veteran asserts that he injured his right elbow during 
service.  During the November 2006 VA examination of the 
right elbow, the Veteran reported that he injured his right 
elbow in a fall during basic training, which required 
stitches.  The Veteran is competent to report falling in 
service and his statements have been found to be credible.  

The November 2006 VA examiner provided a diagnosis of 
tendonitis in the right elbow.  Unfortunately, no opinion was 
offered as to whether or not the Veteran's fall in service 
caused his current diagnosis of right elbow tendonitis.  

The Board finds that a VA examination is necessary in order 
to determine the nature and etiology of his complaints of a 
right elbow disorder and to determine whether the Veteran's 
fall in service caused his current diagnosis of right elbow 
tendonitis is required.  

Prior to affording the VA examination, the Veteran should be 
afforded an opportunity to submit any recent medical records 
or opinions pertinent to the claim that have not already been 
associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  The RO 
should obtain any outstanding private 
treatment records.  All attempts to 
obtain these records should be documented 
in the claims folder.  The RO should 
continue its attempts to obtain these 
records until it is reasonably certain 
that further attempts would be futile or 
that the records do not exist.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of the 
claimed right elbow tendonitis.  The 
examiner should opine whether the current 
right elbow tendonitis is as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to Veteran's 
military service in any way and whether 
the Veteran's current right elbow 
tendonitis was caused by his injury 
during basic training.  Any opinion 
should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.  

4.  After completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
David C. Spickler
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


